Citation Nr: 1747276	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  93-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for diabetic sensory peripheral neuropathy in the left upper extremity (LUE) for the period from April 3, 2006 to August 20, 2014, and in excess of 40 percent thereafter.

2.  Entitlement to an increased disability rating in excess of 10 percent for diabetic sensory peripheral neuropathy in the right upper extremity (RUE) for the period from April 3, 2006 to August 20, 2014, and in excess of 30 percent thereafter.

3.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the left lower extremity (LLE) for the period for the period from March 14, 2003 to August 20, 2014, and in excess of 40 percent thereafter. 

4.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy in the right lower extremity (RLE) for the period for the period from March 14, 2003 to August 20, 2014, and in excess of 40 percent thereafter.

5.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 6, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1964 to April 1966, to include service in the Republic of Vietnam (RVN) from August 28, 1965 to March 31, 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

By a September 2002 rating action, the RO denied service connection for hypertension, to include as due to Agent Orange exposure.  The Veteran appealed this rating action to the Board. 

These matters are also on appeal from May 2004 and March 2009 rating actions.  By the May 2004 rating action, the RO, in pertinent part, granted service connection for peripheral neuropathy of the RLE and LLE; each extremity was assigned an initial 10 percent rating, effective March 14, 2003--the date VA received the Veteran's initial claim for compensation for these disabilities.  The RO also denied entitlement to TDIU.  In the appealed March 2009 rating action, the RO, in pertinent part, continued 10 percent disability ratings assigned to the service-connected peripheral neuropathy LUE and RUE.  The Veteran appealed the initial and increased disability ratings assigned to the above-cited service-connected disabilities.  

In March 2006, the Veteran and his spouse testified before a Decision Review Officer in support of the instant appeal.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

By a September 2014 rating action, the RO assigned increased initial 40 percent disability ratings to the service-connected peripheral neuropathy of the RLE and LLE, effective August 21, 2014--the date of a VA examination report reflecting an increase in severity of these disabilities.  The RO also assigned increased 40 and 30 disability ratings to the service-connected peripheral neuropathy of the LUE and RUE, respectively, effective August 21, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  In view of the RO's actions, the Board has characterized the initial and increased evaluation claims with respect to these disabilities, as indicated on the title page. 

In May 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development has been accomplished, and the appeal has returned to the Board for further appellate consideration.  Also on appeal at the time of the Board's May 2012 decision, was the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) (previously considered as psychoneurotic depression, severe; dysthymic disorder).  In a September 2014 rating decision, the RO granted service connection for PTSD.  Thus, this represents a full grant of the benefit sought, and this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned to the service-connected PTSD; thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board observes that additional substantive development is required prior to adjudicating the Veteran's claims on appeal; specifically, to obtain Social Security Administration (SSA) records and a retrospective medical opinion on the claim of entitlement to a TDIU rating for the period prior to December 6, 2012.

i) SSA records-All claims

In an August 2007 facsimile, the SSA indicated that it had sent the Veteran's disability records to VA.  (See August 2007 facsimile from SSA to the RO, labeled as "Third Party Correspondence" and received into the Veteran's Veterans Benefits Management System (VBMS) on August 30, 2007)).  However, a careful review of the Veteran's VBMS and Legacy Content Management Documents (LCMD) reflects they are not contained in the claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must associate the Veteran's SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records, with the Veteran's electronic record.

ii) Retrospective Medical Opinion-TDIU claim for the period prior to December 6, 2012

The Veteran seeks entitlement to a TDIU rating for the period prior to December 6, 2012.  He maintains that he was unable to maintain substantially gainful employment during the period prior to December 6, 2012 as a result of his service-connected disabilities.  (See VA Form 21-8940, Veterans Application for Increased Compensation Based on Individual Unemployability, received by VA in March 2009).  

For the period prior to December 6, 2012, the Veteran's percentage ratings did not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) (2016).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU rating on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Evidence that is supportive of the Veteran's claim for a TDIU rating for the period prior to December 6. 2012 are reports prepared by O. B., MSSW, ACSW, dated in April 2009 and May 2012.  In these reports, O. B. collectively opined that the Veteran was unable to work and that he had left his previous job secondary to emotional/ psychological problems.  (See April 2009 and May 2012 reports, prepared by O. B., MSSW, ACSW).  In contrast, an August 2014 VA examiner concluded, after a physical evaluation of the Veteran, that despite his service-connected peripheral neuropathy of his LUE, RUE, LLE and RLE, he was able to work a part-time sedentary job.  The August 2014 VA examiner further expounded that the Veteran had weakness in grip, as well as a loss of sensation, vibration and position sense of the lower extremities, that limited his ability to drive and perform repetitive movements, but that he would be able to use adaptive equipment to perform clerical duties.  (See August 2014 Diabetic Sensory Peripheral Neuropathy Disability Benefits Questionnaire (DBQ) at page (pg.) 10).  In light of these conflicting opinions, the Board finds that a retrospective medical opinion as to the Veteran's employability during the period prior to December 6, 2012 would be helpful in adjudicating the TDIU rating claim on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Conduct a one-time search of the RO's files for the Veteran's SSA records which were apparently received by the RO on August 30, 2007.  Any SSA records located by the AOJ should be associated with the claims file.
   
3.  If, and only if, the Veteran's SSA records cannot be located following a one-time search of the RO's files, then contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided by SSA, should be associated with the Veteran's VBMS electronic record.

4.  Next, the claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities affected his ability to work by assessing his occupational impairment, if any, prior to December 6, 2012.

Specifically, the examiner is asked to comment as to the limitations imposed by each of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  The Veteran's service-connected disabilities for the period prior to December 6, 2012 were:  PTSD (evaluated as 50 percent disabling); peripheral neuropathy of the RLE (rated as 20 percent disabling); peripheral neuropathy of the LLE (rated as 20 percent disabling); peripheral neuropathy of the LUE (rated as 10 percent disabling); peripheral neuropathy of the RUE (rated as 10 percent disabling); diabetes mellitus (rated as 20 percent disabling); left inguinal hernia (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); and, bilateral hearing loss (rated as noncompensably disabling). 

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  Age and nonservice-connected disabilities should not be mentioned.

The examiner is requested to provide a complete rationale for any comments, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, if and only if the Veteran is found unemployable for the period prior to December 6, 2012, should the AOJ refer the Veteran's claim of entitlement to a TDIU rating for this period to the Director of Compensation Service for consideration of assignment of a TDIU rating for the period prior to December 6, 2012 on an extraschedular basis.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claims on appeal in light all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

